              Case 2:19-cv-01277-RSL Document 43 Filed 07/08/20 Page 1 of 3




 1                                                      THE HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   WEYERHAEUSER COMPANY, a
     Washington corporation ,                          No. 2:19-cv-01277-RSL
10
                                   Plaintiff,          JURY DEMAND
11
              v.                                       STIPULATION AND ORDER OF
12                                                     DISMISSAL

13   ALLIANZ UNDERWRITERS INSURANCE                    (Clerk’s Action Required)
     COMPANY,
14
                                   Defendant.
15

16

17                                          STIPULATION

18            IT IS HEREBY STIPULATED AND AGREED by Plaintiff Weyerhaeuser Company

19   and by Defendant Allianz Underwriters Insurance Company, through their undersigned

20   attorneys of record, that this case may be dismissed with prejudice and without costs to any

21   party.

22   //

23   //

24   //

25   //


     STIPULATION AND ORDER OF DISMISSAL – 1                                     CORR CRONIN LLP
                                                                           1001 Fourth Avenue, Suite 3900
     No. 2:19-cv-01277-RSL                                                 Seattle, Washington 98154-1051
                                                                                  Tel (206) 625-8600
                                                                                  Fax (206) 625-0900
            Case 2:19-cv-01277-RSL Document 43 Filed 07/08/20 Page 2 of 3




 1
           DATED this 7th day of July, 2020.
 2

 3
     s/ Michael A. Moore                       s/ Curtis C. Isacke
 4   Michael A. Moore, WSBA No. 27047          Robert M. Sulkin
     Kelly H. Sheridan, WSBA No. 44746         Malaika M. Eaton
 5   Jocelyn Whiteley, WSBA No. 49780          Curtis C. Isacke
     CORR CRONIN LLP                           MCNAUL EBEL NAWROT &
 6   1001 Fourth Avenue, Suite 3900            HELGREN PLLC
     Seattle, Washington 98154                 600 University Street, Suite 2700
 7   (206) 625-8600 Phone                      Seattle, WA 98101
     (206) 625-0900 Fax                        Phone: (206) 467-1816
 8   Email: mmoore@corrcronin.com              Email: rsulkin@mcnaul.com
             ksheridan@corrcronin.com                  meaton@mcnaul.com
 9           jwhiteley@corrcronin.com                  cisacke@mcnaul.com
     Attorneys for Plaintiff                   Attorneys for Defendant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     STIPULATION AND ORDER OF DISMISSAL – 2                              CORR CRONIN LLP
                                                                    1001 Fourth Avenue, Suite 3900
     No. 2:19-cv-01277-RSL                                          Seattle, Washington 98154-1051
                                                                           Tel (206) 625-8600
                                                                           Fax (206) 625-0900
             Case 2:19-cv-01277-RSL Document 43 Filed 07/08/20 Page 3 of 3




 1

 2
                                       ORDER OF DISMISSAL
 3
            THIS MATTER having come on before the undersigned Judge of the above-titled
 4
     Court pursuant to the foregoing Stipulation, and the Court being fully advised; NOW,
 5
     THEREFORE,
 6
            IT IS HEREBY ORDERED, ADJUDGED and DECREED that the above-captioned
 7
     matter be, and hereby is, dismissed with prejudice and without costs to either party.
 8

 9

10          Dated this 8th day of July, 2020.
11
                                                  A
12                                                Robert S. Lasnik
                                                  United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25


     STIPULATION AND ORDER OF DISMISSAL – 3                                      CORR CRONIN LLP
                                                                            1001 Fourth Avenue, Suite 3900
     No. 2:19-cv-01277-RSL                                                  Seattle, Washington 98154-1051
                                                                                   Tel (206) 625-8600
                                                                                   Fax (206) 625-0900
